internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-138692-01 date date legend configuration property taxpayers dear this is in response to your letter dated date and subsequent correspondence in which you requested rulings concerning taxpayers’ proposed subdivision of property into lot a and lot b and subsequent transfer of taxpayers’ individual one-half interests in lot a into proposed qualified personal_residence trusts qprts the facts and representations submitted are summarized as follows property consists of an approximately acre parcel that taxpayers own and occupy as their principal_residence property is improved by a main house with an adjacent root cellar a detached garage an adjacent a a and a residence when family and friends visit taxpayers they are permitted to occupy the adjacent cottage for no rent taxpayers rent the residence to property’s former and space in the barn to a for storage and commercial purposes in addition taxpayers permit a farmer to farm part of property to qualify approximately acres of property for a reduced local real_estate tax_rate taxpayers propose to subdivide property into lot a and lot b and transfer their one-half interests in lot a to qprts the material terms of which will be identical taxpayers represent that lot a will consist of approximately acres in configuration lot a will contain the following structures i the main house with an adjacent root cellar ii the detached garage iii the adjacent cottage and iv the taxpayers represent that they will continue to occupy lot a as their principal_residence taxpayers represent that no rental or farming activity will take place on lot a during the term of the proposed qprts finally taxpayers represent that lot b will consist of the plr-138692-01 remaining approximately acres the barn and the residence will be situated on lot b rental and farming activity may continue to take place on lot b in connection with this proposed subdivision and transfer into proposed qprts you have requested the following rulings lot a and its structures constitute a personal_residence within the meaning of sec_2702 of the internal_revenue_code and c of the gift_tax regulations taxpayers’ transfers of their contingent_remainder interests in their proposed qprts to their children will be completed gifts for gift_tax purposes the value of which will be equal to the fair_market_value of taxpayers’ interests in lot a reduced by a the present_value of taxpayers’ retained income interests in lot a determined under sec_7520 and b taxpayers’ retained contingent reversions in lot a determined under sec_7520 ruling sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as being zero sec_2702 provides that the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer if such transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides that for purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the term personal_residence does not plr-138692-01 include any personal_property eg household furnishings sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence taxpayers represent they will continue to occupy lot a and use its structures as their principal_residence taxpayers further represent that no rental or farming activity will take place on lot a during the term of the proposed qprts accordingly we conclude that lot a and its structures constitute a personal_residence within the meaning of sec_2702 and sec_25_2702-5 except as specifically ruled herein we express no opinion regarding whether the proposed qprts will meet the requirements for qualified personal_residence trusts under sec_25_2702-5 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2702 provides that the value of an interest in trust retained by the transferor shall be determined under sec_7520 if the retained_interest is a qualified_interest as defined in sec_2702 or shall be zero if the retained_interest is not a qualified_interest however sec_2702 provides that sec_2702 does not apply in the case of a transfer in trust which meets the requirements for a qualified_personal_residence_trust sec_25_2511-2 provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete sec_25_2512-5 provides that when the donor transfers property in trust or otherwise and retains an interest therein generally the value_of_the_gift is the value of the property transferred less the value of the donor’s retained_interest however if the donor transfers property after date to or for the benefit of a member of the donor’s family the value_of_the_gift is the value of the property transferred less the value of donor’s retained_interest as determined under sec_2702 plr-138692-01 if taxpayers properly execute the proposed qprts and the proposed qprts qualify as qualified personal_residence trusts under sec_25_2702-5 taxpayers’ transfers of their contingent_remainder interests in the qprts will be completed gifts for gift_tax purposes the value of taxpayers’ gifts will be equal to the fair_market_value of taxpayers’ interests in lot a transferred to their qprts minus a the present_value of taxpayers’ retained income interests in lot a determined under sec_7520 and b the present_value of taxpayers’ retained contingent reversions in lot a determined under sec_7520 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours by james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes
